Exhibit Explanatory Note:We are updating Part I. Item 1. Financial Statements, and Part I. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations of our Quarterly Report on Form 10-Q for the quarter ended March 31, 2009, filed on May 7, 2009, to present the Arizona and Bluegrass power generation facilities as discontinued operations for all periods presented.Unaffected items of our Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 have not been repeated in this Current Report on Form 8-K. PART I. FINANCIAL INFORMATION Item 1—FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC. DYNEGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in millions, except share data) March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 722 $ 693 Restricted cash and investments 118 87 Short-term investments 8 25 Accounts receivable, net of allowance for doubtful accounts of $22 and $22, respectively 232 340 Accounts receivable, affiliates 1 1 Inventory 185 184 Assets from risk-management activities 1,531 1,263 Deferred income taxes — 6 Prepayments and other current assets 243 204 Assets held for sale 96 — Total Current Assets 3,136 2,803 Property, Plant and Equipment 10,801 10,869 Accumulated depreciation (1,947 ) (1,935 ) Property, Plant and Equipment, Net 8,854 8,934 Other Assets Unconsolidated investments — 15 Restricted cash and investments 1,159 1,158 Assets from risk-management activities 214 114 Goodwill — 433 Intangible assets 438 437 Accounts receivable, affiliates 6 4 Other long-term assets 324 315 Total Assets $ 14,131 $ 14,213 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 158 $ 303 Accrued interest 125 56 Accrued liabilities and other current liabilities 199 160 Liabilities from risk-management activities 1,250 1,119 Notes payable and current portion of long-term debt 64 64 Deferred income taxes 8 — Liabilities held for sale 11 — Total Current Liabilities 1,815 1,702 Long-term debt 5,898 5,872 Long-term debt, affiliates 200 200 Long-Term Debt 6,098 6,072 Other Liabilities Liabilities from risk-management activities 314 288 Deferred income taxes 1,236 1,166 Other long-term liabilities 488 500 Total Liabilities 9,951 9,728 Commitments and Contingencies (Note 12) Stockholders’ Equity Class A Common Stock, $0.01 par value, 2,100,000,000 shares authorized at March 31, 2009 and December 31, 2008; 506,745,083 and 505,821,277 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively 5 5 Class B Common Stock, $0.01 par value, 850,000,000 shares authorized at March 31, 2009 and December 31, 2008; 340,000,000 shares issued and outstanding at March 31, 2009 and December 31, 2008 3 3 Additional paid-in capital 6,486 6,485 Subscriptions receivable (2 ) (2 ) Accumulated other comprehensive loss, net of tax (212 ) (215 ) Accumulated deficit (2,025 ) (1,690 ) Treasury stock, at cost, 2,679,210 and 2,568,286 shares at March 31, 2009 and December 31, 2008, respectively (71 ) (71 ) Total Dynegy Inc. Stockholders’ Equity 4,184 4,515 Noncontrolling interest (4 ) (30 ) Total Stockholders’ Equity 4,180 4,485 Total Liabilities and Stockholders’ Equity $ 14,131 $ 14,213 See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 1 DYNEGY INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in millions, except per share data) Three Months Ended March 31, 2009 2008 Revenues $ 904 $ 530 Cost of sales (378 ) (430 ) Operating and maintenance expense, exclusive of depreciation and amortization shown separately below (115 ) (105 ) Depreciation and amortization expense (86 ) (86 ) Goodwill impairments (433 ) — General and administrative expenses (38 ) (39 ) Operating loss (146 ) (130 ) Earnings (losses) from unconsolidated investments 8 (9 ) Interest expense (98 ) (109 ) Other income and expense, net 4 20 Loss from continuing operations before income taxes (232 ) (228 ) Income tax (expense) benefit (Note 14) (91 ) 89 Loss from continuing operations (323 ) (139 ) Loss from discontinued operations, net of tax benefit of $6 and $8, respectively (Notes 2 and 14) (14 ) (13 ) Net loss (337 ) (152 ) Less: Net loss attributable to the noncontrolling interest (2 ) — Net loss attributable to Dynegy Inc. $ (335 ) $ (152 ) Loss Per Share (Note 11): Basic loss per share: Loss from continuing operations attributable to Dynegy Inc. $ (0.38 ) $ (0.17 ) Loss from discontinued operations attributable to Dynegy Inc. (0.02 ) (0.01 ) Basic loss per share attributable to Dynegy Inc. $ (0.40 ) $ (0.18 ) Diluted loss per share: Loss from continuing operations attributable to Dynegy Inc. $ (0.38 ) $ (0.17 ) Loss from discontinued operations attributable to Dynegy Inc. (0.02 ) (0.01 ) Diluted loss per share attributable to Dynegy Inc. $ (0.40 ) $ (0.18 ) Basic shares outstanding 841 839 Diluted shares outstanding 843 841 See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 2 DYNEGY INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in millions) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (337 ) $ (152 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 94 94 Goodwill impairments 433 — Impairment and other charges 5 — (Earnings) losses from unconsolidated investments, net of cash distributions (8 ) 9 Risk-management activities (168 ) 280 Deferred income taxes 79 (95 ) Other 16 — Changes in working capital: Accounts receivable 56 36 Inventory (6 ) 14 Prepayments and other assets (38 ) (55 ) Accounts payable and accrued liabilities 42 18 Changes in non-current assets (7 ) (7 ) Changes in non-current liabilities 4 4 Net cash provided by operating activities 165 146 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (138 ) (131 ) Unconsolidated investments 1 (6 ) Proceeds from asset sales, net — 57 Decrease in short-term investments 8 — Increase in restricted cash (32 ) (25 ) Other investing — 10 Net cash used in investing activities (161 ) (95 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term borrowings, net 25 51 Other financing, net — (1 ) Net cash provided by financing activities 25 50 Net increase in cash and cash equivalents 29 101 Cash and cash equivalents, beginning of period 693 328 Cash and cash equivalents, end of period $ 722 $ 429 Other non-cash investing activity: Non-cash capital expenditures $ 23 $ 9 See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 3 DYNEGY INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in millions) Three Months Ended March 31, 2009 2008 Net loss $ (337 ) $ (152 ) Cash flow hedging activities, net: Unrealized mark-to-market gains (losses) arising during period, net 34 (26 ) Reclassification of mark-to-market losses to earnings, net — 8 Deferred losses on cash flow hedges, net (3 ) — Changes in cash flow hedging activities, net (net of tax (expense) benefit of $(9) and $5, respectively) 31 (18 ) Amortization of unrecognized prior service cost and actuarial loss (net of tax expense of $2 and zero) (1 ) — Net unrealized loss on securities, net (net of tax benefit of zero and $3, respectively) — (4 ) Unconsolidated investments other comprehensive loss, net (net of tax expense of $1 and zero) 1 — Other comprehensive income (loss), net of tax 31 (22 ) Comprehensive loss (306 ) (174 ) Less: Comprehensive income (loss) attributable to the noncontrolling interest 26 (11 ) Comprehensive loss attributable to Dynegy Inc. $ (332 ) $ (163 ) See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 4 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in millions) March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 539 $ 670 Restricted cash and investments 118 87 Short-term investments 8 24 Accounts receivable, net of allowance for doubtful accounts of $20 and $20, respectively 234 343 Accounts receivable, affiliates 1 1 Inventory 185 184 Assets from risk-management activities 1,531 1,263 Deferred income taxes — 4 Prepayments and other current assets 243 204 Assets held for sale 96 — Total Current Assets 2,955 2,780 Property, Plant and Equipment 10,801 10,869 Accumulated depreciation (1,947 ) (1,935 ) Property, Plant and Equipment, Net 8,854 8,934 Other Assets Restricted cash and investments 1,159 1,158 Assets from risk-management activities 214 114 Goodwill — 433 Intangible assets 438 437 Accounts receivable, affiliates 6 4 Other long-term assets 323 314 Total Assets $ 13,949 $ 14,174 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 158 $ 284 Accrued interest 125 56 Accrued liabilities and other current liabilities 193 157 Liabilities from risk-management activities 1,250 1,119 Notes payable and current portion of long-term debt 64 64 Deferred income taxes 10 1 Liabilities held for sale 11 — Total Current Liabilities 1,811 1,681 Long-term debt 5,898 5,872 Long-term debt, affiliates 200 200 Long-Term Debt 6,098 6,072 Other Liabilities Liabilities from risk-management activities 314 288 Deferred income taxes 1,103 1,052 Other long-term liabilities 487 498 Total Liabilities 9,813 9,591 Commitments and Contingencies (Note 12) Stockholders’ Equity Capital Stock, $1 par value, 1,000 shares authorized at March 31, 2009 and December 31, 2008 — — Additional paid-in capital 5,545 5,684 Affiliate receivable (829 ) (827 ) Accumulated other comprehensive loss, net of tax (212 ) (215 ) Accumulated deficit (364 ) (29 ) Total Dynegy Holdings Inc. Stockholder’s Equity 4,140 4,613 Noncontrolling interest (4 ) (30 ) Total Stockholders’ Equity 4,136 4,583 Total Liabilities and Stockholders’ Equity $ 13,949 $ 14,174 See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 5 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in millions) Three Months Ended March 31, 2009 2008 Revenues $ 904 $ 530 Cost of sales (378 ) (430 ) Operating and maintenance expense, exclusive of depreciation and amortization shown separately below (117 ) (105 ) Depreciation and amortization expense (86 ) (86 ) Goodwill impairments (433 ) — General and administrative expenses (38 ) (39 ) Operating loss (148 ) (130 ) Earnings (losses) from unconsolidated investments 7 (5 ) Interest expense (98 ) (109 ) Other income and expense, net 4 20 Loss from continuing operations before income taxes (235 ) (224 ) Income tax (expense) benefit (Note 14) (88 ) 84 Loss from continuing operations (323 ) (140 ) Loss from discontinued operations, net of tax benefit of $6 and $8, respectively (Notes 2 and 14) (14 ) (13 ) Net loss (337 ) (153 ) Less: Net loss attributable to the noncontrolling interest (2 ) — Net loss attributable to Dynegy Holdings Inc. $ (335 ) $ (153 ) See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 6 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in millions) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (337 ) $ (153 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 94 94 Goodwill impairments 433 — Impairment and other charges 5 — (Earnings) losses from unconsolidated investments, net of cash distributions (7 ) 5 Risk-management activities (168 ) 280 Deferred income taxes 80 (90 ) Other 16 (1 ) Changes in working capital: Accounts receivable 56 36 Inventory (6 ) 14 Prepayments and other assets (38 ) (55 ) Accounts payable and accrued liabilities 58 19 Changes in non-current assets (7 ) (6 ) Changes in non-current liabilities 4 3 Net cash provided by operating activities 183 146 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (138 ) (131 ) Proceeds from asset sales, net — 57 Decrease in short-term investments 8 — Increase in restricted cash (32 ) (25 ) Affiliate transactions (2 ) 1 Other investing — 6 Net cash used in investing activities (164 ) (92 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term borrowings, net 25 51 Dividend to affiliate (175 ) — Other financing, net — (1 ) Net cash provided by (used in) financing activities (150 ) 50 Net increase (decrease) in cash and cash equivalents (131 ) 104 Cash and cash equivalents, beginning of period 670 292 Cash and cash equivalents, end of period $ 539 $ 396 Other non-cash investing activity: Non-cash capital expenditures $ 23 $ 9 See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 7 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in millions) Three Months Ended March 31, 2009 2008 Net loss $ (337 ) $ (153 ) Cash flow hedging activities, net: Unrealized mark-to-market gains (losses) arising during period, net 34 (26 ) Reclassification of mark-to-market losses to earnings, net — 8 Deferred losses on cash flow hedges, net (3 ) — Changes in cash flow hedging activities, net (net of tax (expense) benefit of $(9) and $5, respectively) 31 (18 ) Amortization of unrecognized prior service cost and actuarial loss (net of tax expense of $2 and zero) (1 ) — Net unrealized loss on securities, net (net of tax benefit of zero and $3, respectively) — (4 ) Unconsolidated investments other comprehensive loss, net (net of tax expense of $1 and zero) 1 — Other comprehensive income (loss), net of tax 31 (22 ) Comprehensive loss (306 ) (175 ) Less: Comprehensive income (loss) attributable to the noncontrolling interest 26 (11 ) Comprehensive loss attributable to Dynegy Holdings Inc. $ (332 ) $ (164 ) See Notes to Registrant’s Financial Statements and Dynegy Inc.’s Consolidated Financial Statements 8 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Note 1—Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to interim financial reporting as prescribed by the SEC.The year-end condensed consolidated balance sheet data was derived from audited financial statements, as adjusted for SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51” (“SFAS No. 160”) as discussed below, but does not include all disclosures required by accounting principles generally accepted in the United States of America.These interim financial statements should be read together with the consolidated financial statements and notes thereto included in Dynegy’s and DHI’s Form 10-K for the year ended December 31, 2008 filed on February 26, 2009, which we refer to as each registrant’s “Form 10-K”. On August 9, 2009, we entered into an agreement to sell our interest in eight power generation facilities to LS Power Partners, L.P. and certain of its affiliates (“LS Power”).In connection with the signing of the purchase and sale agreement with LS Power, our Arlington Valley and Griffith power generation assets (collectively, the “Arizona power generation facilities”) and our Bluegrass power generation facility met the requirements for classification as discontinued operations.The Renaissance, Tilton, Riverside/Foothills, Rocky Road and Bridgeport power generation facilities did not meet the requirements for classification as discontinued operations, based on our continuing presence in the markets where these assets are located.The accompanying unaudited condensed consolidated financial statements and notes have been updated to reflect the results of operations of our interests in the Arizona and Bluegrass power generation facilities as discontinued operations for all periods presented (see Note 2).The pending transaction is expected to close in the fourth quarter 2009 assuming all necessary closing conditions have been satisfied or waived.Please read Note—16 Subsequent Events—LS Power Transaction for further discussion of the transaction. The unaudited condensed consolidated financial statements contained in this report include all material adjustments of a normal and recurring nature that, in the opinion of management, are necessary for a fair statement of the results for the interim periods.The results of operations for the interim periods presented in this Form 10-Q are not necessarily indicative of the results to be expected for the full year or any other interim period due to seasonal fluctuations in demand for our energy products and services, changes in commodity prices, timing of maintenance and other expenditures and other factors.The preparation of the unaudited condensed consolidated financial statements in conformity with GAAP requires management to make informed estimates and judgments that affect our reported financial position and results of operations.These estimates and judgments also impact the nature and extent of disclosure, if any, of our contingent liabilities based on currently available information.We review significant estimates and judgments affecting our consolidated financial statements on a recurring basis and record the effect of any necessary adjustments.Uncertainties with respect to such estimates and judgments are inherent in the preparation of financial statements.Estimates and judgments are used in, among other things, (i) developing fair value assumptions, including estimates of future cash flows and discount rates, (ii) analyzing tangible and intangible assets for possible impairment, (iii) estimating the useful lives of our assets, (iv) assessing future tax exposure and the realization of tax assets, (v) determining amounts to accrue for contingencies, guarantees and indemnifications, (vi) estimating various factors used to value our pension assets and liabilities and (vii) determining the primary beneficiary of certain VIEs from a set of related parties.Actual results could differ materially from any such estimates.Certain reclassifications have been made to prior period amounts in order to conform to current year presentation. 9 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Accounting Principles Adopted SFAS No. 141(R).On January 1, 2009, we adopted SFAS No. 141(R), “Business Combinations” (“SFAS No. 141(R)”).SFAS No. 141(R) requires the acquiring entity in a business combination to recognize the assets acquired and liabilities assumed in the transaction; establishes the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed; and requires the acquirer to disclose to investors and other users all of the information they need to evaluate and understand the nature and financial effect of the business combination.The adoption of this statement had no impact on our financial statements. SFAS No. 157.On January 1, 2009, we adopted SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”) for nonfinancial assets and liabilities measured at fair value on a nonrecurring basis, which had been deferred under FSP SFAS No. 157-2.Please read Note 5—Fair Value Measurements for further discussion. SFAS No. 160.On January 1, 2009, we adopted SFAS No. 160.Please read Note 3—Noncontrolling Interests for further discussion. SFAS No. 161.On January 1, 2009, we adopted SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities” (“SFAS No. 161”).Please read Note 4—Risk Management Activities, Derivatives and Financial Instruments for further discussion. EITF Issue 08-5.On January 1, 2009, we adopted EITF Issue 08-5, “Issuer’s Accounting for Liabilities Measured at Fair Value with a Third Party Credit Enhancement” (“EITF Issue No. 08-5”).Please read Note 5—Fair Value Measurements for further discussion. Accounting Principle Not Yet Adopted FSP SFAS 132(R)-1.FSP SFAS 132(R)-1 amends SFAS No. 132(R), “Employers’ Disclosures about Pensions and Other Postretirement Benefits,” to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan.The objectives of the disclosures about plan assets in an employer’s defined benefit pension or other postretirement plan are to provide users of financial statements with an understanding of: (i) how investment allocation decisions are made, including the factors that are pertinent to an understanding of investment policies and strategies; (ii) the major categories of plan assets; (iii) the inputs and valuation techniques used to measure the fair value of plan assets; (iv) the effect of fair value measurements using significant unobservable inputs (Level 3) on changes in plan assets for the period and (v) significant concentrations of risk within plan assets.The disclosures about plan assets required by this FSP are to be provided for fiscal years ending after December 15, 2009.We are currently evaluating the disclosure implications of this standard; however, this statement will have no impact on our financial condition, results of operations or cash flows. Note 2—Discontinued Operations Arlington Valley, Griffith and Bluegrass.On August 9, 2009, we entered into a purchase and sale agreement as discussed in Note 16—Subsequent Events.We expect to close the pending transaction in the fourth quarter 2009 assuming all closing conditions are satisfied or waived. As part of this agreement, we agreed to sell our interests in certain assets, including the Arizona power generation facilities and the Bluegrass power generation facility, to LS Power.The Arizona and Bluegrass power generation facilities met the criteria for classification as discontinued operations.We recorded a pre-tax impairment of approximately $5 million in the period ended March 31, 2009 related to the Bluegrass facility, which is included in Loss from discontinued operations on our unaudited condensed consolidated statements of operations.Please read Note 6—Impairment Charges for further discussion.The results of Arizona power generation facilities’ operations are reported in discontinued operations for all periods presented in our GEN-WE segment.The results of Bluegrass’ operations are reported in discontinued operations for all periods presented in our GEN-MW segment. 10 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Heard County.On April 30, 2009, we completed the sale of our interest in the Heard County power generation facility to Oglethorpe Power Corporation (“Oglethorpe”) for approximately $105 million and will record a gain of approximately $10 million in the second quarter 2009.The results of Heard County’s operations are reported in discontinued operations for all periods presented. Beginning in the first quarter 2009, Heard County met the held for sale classification requirements of SFAS No. 144, “Accounting for impairment or Disposal of Long-Lived Assets”, and is classified as such on our unaudited condensed consolidated balance sheet.The major classes of current and long-term assets classified as assets held for sale at March 31, 2009 are approximately $95 million of property, plant and equipment, net, less than $1 million of inventory, $11 million of deferred tax liabilities and less than $1 million of accrued liabilities and other current liabilities. In accordance with SFAS No. 144, we discontinued depreciation and amortization of Heard County’s property, plant and equipment during the first quarter 2009.Depreciation and amortization expense related to Heard County totaled approximately $1 million in the three-month periods ended March 31, 2009 and 2008.Also pursuant to SFAS No. 144, we are reporting the results of Heard County’s operations in discontinued operations for all periods presented. Calcasieu.On March 31, 2008, we completed the sale of the Calcasieu power generation facility to Entergy Gulf States, Inc. (“Entergy”) for approximately $56 million, net of transaction costs. In accordance with SFAS No. 144, we discontinued depreciation and amortization of the Calcasieu power generation facility's property, plant and equipment during the first quarter 2007.Depreciation and amortization expense related to the Calcasieu power generation facility totaled zero in the three-month period ended March 31, 2008.Also pursuant to SFAS No. 144, we are reporting the results of Calcasieu's operations in discontinued operations for all periods presented. Summary.The following table summarizes information related to both Dynegy’s and DHI’s discontinued operations: GEN-MW GEN-WE Total (in millions) Three Months Ended March 31, 2009 Revenues $ 1 $ 1 $ 2 Loss from operations before taxes (6 ) (14 ) (20 ) Loss from operations after taxes (4 ) (10 ) (14 ) Three Months Ended March 31, 2008 Revenues $ — $ 15 $ 15 Loss from operations before taxes (1 ) (19 ) (20 ) Loss from operations after taxes (1 ) (12 ) (13 ) Loss on sale before taxes — (1 ) (1 ) Loss on sale after taxes — — — 11 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Note 3—Noncontrolling Interests On January 1, 2009, we adopted SFAS No. 160, which requires: (i) ownership interests in subsidiaries held by parties other than the parent to be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, but separate from the parent’s equity; (ii) the amount of consolidated net income (loss) attributable to the parent and to the noncontrolling interest to be clearly identified and presented on the face of the consolidated statements of operations; (iii) changes in a parent’s ownership interests that do not result in deconsolidation to be accounted for as equity transactions; and (iv) that a parent recognize a gain or loss in net income upon deconsolidation of a subsidiary, with any retained noncontrolling equity investment in the former subsidiary initially measured at fair value.The following table presents the net loss attributable to Dynegy’s and DHI’s stockholders: Dynegy Inc. Dynegy Holdings Inc. Three Months Ended Three Months Ended March 31, March 31, 2009 2008 2009 2008 (in millions) Loss from continuing operations $ (321 ) $ (139 ) $ (321 ) $ (140 ) Loss from discontinued operations, net of tax benefit of $6, $8, $6 and $8, respectively (14 ) (13 ) (14 ) (13 ) Net loss $ (335 ) $ (152 ) $ (335 ) $ (153 ) The following table presents a reconciliation of the carrying amount of total equity, equity attributable to Dynegy and the equity attributable to the noncontrolling interest at the beginning and the end of the three months ended March 31, 2009: Controlling Interest Noncontrolling Interest Total (in millions) December 31, 2008 $ 4,515 $ (30 ) $ 4,485 Net loss (335 ) (2 ) (337 ) Other comprehensive loss, net of tax: Unrealized mark-to-market gains arising during period 4 30 34 Reclassification of mark-to-market gains (losses) to earnings (1 ) 1 — Deferred losses on cash flow hedges — (3 ) (3 ) Amortization of unrecognized prior service cost and actuarial loss (1 ) — (1 ) Unconsolidated investments other comprehensive loss 1 — 1 Total other comprehensive income, net of tax 3 28 31 Other equity activity: Options and restricted stock granted 2 — 2 401(k) plan and profit sharing stock 1 — 1 Board of directors stock compensation (2 ) — (2 ) March 31, 2009 $ 4,184 $ (4 ) $ 4,180 12 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 The following table presents a reconciliation of the carrying amount of total equity, equity attributable to Dynegy and the equity attributable to the noncontrolling interest at the beginning and the end of the three months ended March 31, 2008: ControllingInterest Noncontrolling Interest Total (in millions) December 31, 2007 $ 4,506 $ 23 $ 4,529 Net loss (152 ) — (152 ) Other comprehensive loss, net of tax: Unrealized mark-to-market losses arising during period (15 ) (11 ) (26 ) Reclassification of mark-to-market gains to earnings 8 — 8 Net unrealized loss on securities (4 ) — (4 ) Total other comprehensive loss, net of tax (11 ) (11 ) (22 ) Other equity activity: Subscriptions receivable 2 — 2 401(k) plan and profit sharing stock 1 — 1 Options and restricted stock granted 4 — 4 March 31, 2008 $ 4,350 $ 12 $ 4,362 The following table presents a reconciliation of the carrying amount of total equity, equity attributable to DHI and the equity attributable to the noncontrolling interest at the beginning and the end of the of the three months ended March 31, 2009. Controlling Interest Noncontrolling Interest Total (in millions) December 31, 2008 $ 4,613 $ (30 ) $ 4,583 Net loss (335 ) (2 ) (337 ) Other comprehensive loss, net of tax: Unrealized mark-to-market gains arising during period 4 30 34 Reclassification of mark-to-market gains (losses) to earnings (1 ) 1 — Deferred losses on cash flow hedges — (3 ) (3 ) Amortization of unrecognized prior service cost and actuarial loss (1 ) — (1 ) Unconsolidated investments other comprehensive loss 1 — 1 Total other comprehensive income, net of tax 3 28 31 Other equity activity: Dividend to Dynegy (175 ) — (175 ) Contribution from Dynegy 36 — 36 Affiliate activity (2 ) — (2 ) March 31, 2009 $ 4,140 $ (4 ) $ 4,136 13 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 The following table presents a reconciliation of the carrying amount of total equity, equity attributable to DHI and the equity attributable to the noncontrolling interest at the beginning and the end of the of the three months ended March 31, 2008. Controlling Interest Noncontrolling Interest Total (in millions) December 31, 2007 $ 4,597 $ 23 $ 4,620 Net loss (153 ) — (153 ) Other comprehensive loss, net of tax: Unrealized mark-to-market losses arising during period (15 ) (11 ) (26 ) Reclassification of mark-to-market gains to earnings 8 — 8 Net unrealized loss on securities (4 ) — (4 ) Total other comprehensive loss, net of tax (11 ) (11 ) (22 ) Other equity activity: Affiliate activity 5 — 5 March 31, 2008 $ 4,438 $ 12 $ 4,450 Note 4—Risk Management Activities, Derivatives and Financial Instruments The nature of our business necessarily involves market and financial risks.Specifically, we are exposed to commodity price variability related to our power generation business.Our commercial team seeks to manage these commodity price risks with financially settled and other types of contracts consistent with our commodity risk management policy.Our commercial team also uses financial instruments in an attempt to capture the benefit of fluctuations in market prices in the geographic regions where our assets operate.Our treasury team seeks to manage our financial risks and exposures associated with interest expense variability. Our commodity risk management strategy gives us the flexibility to sell energy and capacity through a combination of spot market sales and near-term contractual arrangements (generally over a rolling 12 to 36 month time frame).Our commodity risk management goal is to increase predictability of cash flows in the near-term while keeping the ability to capture value from rising commodity prices over the longer term.Many of our contractual arrangements are derivative instruments and must be accounted for at fair value pursuant to the guidance in SFAS No. 133.We also manage commodity price risk by entering into capacity forward sales arrangements, tolling arrangements, RMR contracts, fixed price coal purchases and other arrangements that do not receive fair value accounting treatment because these arrangements do not meet the definition of a derivative or are designated as “normal purchase normal sales.”As a result, the gains and losses with respect to these arrangements are not reflected in the unaudited condensed consolidated statements of operations until the settlement dates. Quantitative Disclosures Related to Financial Instruments and Derivatives On January 1, 2009, we adopted SFAS No. 161, which requires disclosure of the fair values of derivative instruments and their gains and losses in a tabular format.It also provides more information about an entity’s liquidity by requiring disclosure of derivative features that are credit risk-related and it requires cross-referencing within footnotes to enable financial statement users to locate important information about derivative instruments. The following disclosures and tables present information concerning the impact of derivative instruments on our unaudited condensed consolidated balance sheets and statements of operations.In the table below, commodity contracts primarily consist of derivative contracts related to our power generation business that we have not designated as accounting hedges, that are entered into for purposes of hedging future fuel requirements and sales commitments and securing commodity prices.Interest rate contracts primarily consist of derivative contracts related to managing our interest rate risk.As of March 31, 2009, our commodity derivatives were comprised of both long and short positions; a long position is a contract to purchase a commodity, while a short position is a contract to sell a commodity.As of March 31, 2009, we had net long/(short) commodity derivative contracts outstanding and notional interest rate swaps outstanding in the following quantities: 14 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Quantity Unit of Measure Net Fair Value Contact Type Hedge Designation (in millions) (in millions) Commodity contracts: Electric energy Not designated (68 ) MW $ 364 Natural gas Not designated 199 MMBtu $ 12 Other Not designated 2 Misc. $ (1 ) Interest rate contracts: Interest rate swaps Cash flow hedge 492 Dollars $ (193 ) Interest rate swaps Fair value hedge 25 Dollars $ 2 Interest rate swaps Not designated 231 Dollars $ (24 ) Interest rate swaps Not designated (206 ) Dollars $ 21 Derivatives on the Balance Sheet.The following table presents the fair value and balance sheet classification of derivatives in the unaudited condensed consolidated balance sheet as of March 31, 2009, segregated between designated, qualifying SFAS No. 133 hedging instruments and those that are not, and by type of contract segregated by assets and liabilities as required by SFAS No. 161.We do not offset fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting agreement and we did not elect to adopt the netting provisions allowed under FSP FIN 39-1, “Amendment of FASB Interpretation No. 39”, which allows an entity to offset the fair value amounts recognized for cash collateral paid or cash collateral received against the fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting agreement.As a result, our unaudited condensed consolidated balance sheets present derivative assets and liabilities, as well as cash collateral paid or received, on a gross basis consistent with the disclosure requirements of SFAS No. 161. Contact Type Balance Sheet Location March 31, 2009 December 31, 2008 (in millions) Derivatives designated as hedging instruments under SFAS No. 133: Derivative Assets: Interest rate contracts Assets from risk management activities $ 2 $ 3 Derivative Liabilities: Interest rate contracts Liabilities from risk management activities (193 ) (238 ) Other contracts Liabilities from risk management activities — — Total derivatives designated as hedging instruments under SFAS No. 133, net (191 ) (235 ) Derivatives not designated as hedging instruments under SFAS No. 133: Derivative Assets: Commodity contracts Assets from risk management activities 1,722 1,355 Interest rate contracts Assets from risk management activities 21 19 Derivative Liabilities: Commodity contracts Liabilities from risk management activities (1,347 ) (1,147 ) Interest rate contracts Liabilities from risk management activities (24 ) (22 ) Total derivatives not designated as hedging instruments under SFAS No. 133, net 372 205 Total derivatives, net $ 181 $ (30 ) 15 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Impact of Derivatives on the Consolidated Statements of Operations The following discussion and tables present the disclosure of the location and amount of gains and losses on derivative instruments in our unaudited condensed consolidated statements of operations for the three months ended March 31, 2009 and 2008 segregated between designated, qualifying SFAS No. 133 hedging instruments and those that are not, by type of contract as required by SFAS No. Cash Flow Hedges. We enter into financial derivative instruments that qualify, and that we may elect to designate, as cash flow hedges.Interest rate swaps have been used to convert floating interest rate obligations to fixed interest rate obligations. In the second quarter 2007, one of our consolidated subsidiaries, PPEA, entered into three interest rate swap agreements with an initial aggregate notional amount of approximately $183 million.These interest rate swap agreements convert certain of PPEA’s floating rate debt exposure to a fixed interest rate of approximately 5.3 percent.These interest rate swap agreements expire in June 2040.Effective July 1, 2007, we designated these agreements as cash flow hedges.Therefore, the effective portion of the changes in value after that date are reflected in other comprehensive income (loss), and subsequently reclassified to interest expense contemporaneously with the related accruals of interest expense, or depreciation expense in the event the interest was capitalized, in either case to the extent of hedge effectiveness. During the three months ended March 31, 2009 and 2008, we recorded no income related to ineffectiveness from changes in fair value of derivative positions and no amounts were excluded from the assessment of hedge effectiveness related to the hedge of future cash flows in either of the periods.During the three months ended March 31, 2009 and 2008, no amounts were reclassified to earnings in connection with forecasted transactions that were no longer considered probable of occurring. The balance in cash flow hedging activities within Accumulated other comprehensive income(loss), net at March 31, 2009 is expected to be reclassified to future earnings when the forecasted hedged transaction impacts earnings.Because a significant majority of the interest expense incurred by PPEA is capitalized in accordance with FAS No. 34, “Capitalization of Interest Cost”, a significant portion of the current and future derivative settlements will continue to be deferred in Accumulated other comprehensive income (loss) and reclassified to depreciation expense over the expected life of the plant once the Plum Point Project commences operations.Because not all of the interest expense is capitalized, of this amount, after-tax losses of approximately $1 million are currently estimated to be reclassified into earnings over the 12-month period ending March 31, 2010.The actual amounts that will be reclassified to earnings over this period and beyond could vary materially from this estimated amount as a result of changes in market prices, hedging strategies, the probability of forecasted transactions occurring and other factors. The impact of interest rate swap contracts designated as cash flow hedges and the related hedged item on our unaudited condensed consolidated statements of operations for the three months ended March 31, 2009 and 2008 is presented below: 16 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Derivatives in SFAS No. 133 Cash Amount of Gain (Loss) Recognized in OCI on Derivative (Effective Portion) For the Three Months Ended Location of Gain (Loss) Reclassified from Accumulated Amount of Gain (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) For the Three Months Ended Flow Hedging March 31, OCI into Income March 31, Relationships 2009 2008 (Effective Portion) 2009 2008 (in millions) (in millions) Interest rate contracts $ 39 $ (26 ) Interest expense $ — $ — Commodity contracts (1) — — Revenues — (10 ) Total $ 39 $ (26 ) $ — $ (10 ) (1) Beginning April 2, 2007, we chose to cease designating derivatives related to our power generation business.These amountsrepresent reclassifications into earnings of amounts that were previously frozen in Accumulated other comprehensive income upon de-designation in April 2007. Fair Value Hedges.We also enter into derivative instruments that qualify, and that we may elect to designate, as fair value hedges.We use interest rate swaps to convert a portion of our non-prepayable fixed-rate debt into floating-rate debt.The maximum length of time for which we have hedged our exposure for fair value hedges is through 2012.During the three months ended March 31, 2009 and 2008, there was no ineffectiveness from changes in the fair value of hedge positions and no amounts were excluded from the assessment of hedge effectiveness.During three months ended March 31, 2009 and 2008, there were no gains or losses related to the recognition of firm commitments that no longer qualified as fair value hedges. The impact of interest rate swap contracts designated as fair value hedges and the related hedged item on our unaudited condensed consolidated statement of operations for the three months ended March31, 2009 and 2008 is presented below: Derivatives in SFAS No. 133 Fair Value Hedging Relationships Location of Gain (Loss) Recognized in Income on Derivative Amount of Gain (Loss) Recognized in Income on Derivative for the Three Months Ended Hedged Items in SFAS No. 133 Fair Value Hedge Relationship Location of Gain (Loss) Recognized in Income on Related Hedged Items Amount of Gain (Loss) Recognized in Income on Related Hedged Items For the Three Months Ended March 31, March 31, 2009 2008 2009 2008 (in millions) (in millions) Interest rate contracts Interest expense $ — $ 1 Fixed-rate debt Interest expense $ — $ (1 ) Financial Instruments Not Designated as Hedges.In accordance with SFAS No. 133, we elect not to designate derivatives related to our power generation business as cash flow hedges.Thus, we apply mark-to-market accounting treatment to these derivatives.Accordingly, as fair values fluctuate from period to period due to market price volatility, fair value changes and unrealized and realized gains and losses are reflected in the unaudited condensed consolidated statements of operations within Revenues pursuant to EITF Issue 02-3, “Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities” (“EITF Issue No. 02-3”).As such, these mark-to-market gains and losses are not reflected in the unaudited condensed consolidated statements of operations in the same period as the underlying power sales from generation activity for which the derivative instruments serve as economic hedges. 17 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 For the three-month period ended March 31, 2009, our revenues included approximately $169 million of mark-to-market gains related to this activity compared to $272 million of mark-to-market losses in the same period in the prior year. The impact of derivative financial instruments that have not been designated as hedges on our unaudited condensed consolidated statement of operations for the three months ended March 31, 2009 and 2008 is presented below.Note that this presentation does not reflect the expected gains or losses arising from the underlying physical transactions associated with these financial instruments.Therefore, this presentation is not indicative of the economic gross profit we expect to realize when the underlying physical transactions settle. Derivatives Not Designated as Location of Gain (Loss) s Amount of Gain (Loss) Recognized in Income on Derivatives for the Hedging Instruments under SFAS Recognized in Income on Three Months Ended March 31, No. 133 Derivative 2009 2008 (in millions) Commodity contracts Revenues $ 266 $ (272 ) Interest Rate contracts Interest expense (1 ) (1 ) Note 5—Fair Value Measurements The following table sets forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of March 31, 2009.These financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Our assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. Fair Value as of March 31, 2009 Level 1 Level 2 Level 3 Total (in millions) Assets: Assets from commodity risk management activities $ — $ 1,681 $ 41 $ 1,722 Assets from interest rate swaps — 23 — 23 Other—DHI(1) — 16 — 16 Total—DHI — 1,720 41 1,761 Other—Dynegy (1) — 1 — 1 Total—Dynegy and DHI $ — $ 1,721 $ 41 $ 1,762 Liabilities: Liabilities from commodity risk management activities $ — $ 1,339 $ 8 $ 1,347 Liabilities from interest rate swaps — 217 — 217 Total—Dynegy and DHI $ — $ 1,556 $ 8 $ 1,564 (1) Other represents short-term investments and long-term investments. 18 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 The following table sets forth a reconciliation of changes in the fair value of financial instruments classified as Level 3 in the fair value hierarchy: Three Months Ended March 31, 2009 (in millions) Balance at December 31, 2008 $ 60 Realized and unrealized losses, net (5 ) Purchases, issuances and settlements (22 ) Balance at March 31, 2009 $ 33 Unrealized gains relating to instruments still held as of March 31, 2009 $ 10 Gains and losses (realized and unrealized) for Level 3 recurring items are included in Revenues on the unaudited condensed consolidated statements of operations.We believe an analysis of instruments classified as Level 3 should be undertaken with the understanding that these items generally serve as economic hedges of our power generation portfolio. Transfers in and/or out of Level 3 represent existing assets or liabilities that were either previously categorized as a higher level for which the inputs to the model became unobservable or assets and liabilities that were previously classified as Level 3 for which the lowest significant input became observable during the period. On January 1, 2009, we adopted EITF Issue No. 08-5, which applies to liabilities issued with an inseparable third-party credit enhancement when they are measured or disclosed at fair value on a recurring basis.The underlying principle in the consensus in EITF Issue No. 08-5 is that a third-party credit enhancement does not relieve the issuer of its ultimate obligation under the liability.We had approximately $122 million of cash collateral postings as of March 31, 2009 included in Prepayments and other current assets on our unaudited condensed consolidated balance sheets, which represents the effect of net cash outflows arising from the daily settlements of our exchange-traded or brokered commodity futures positions held with our futures clearing manager.In addition, we had approximately $1,081 million of letters of credit issued as collateral postings as of March 31, 2009.Substantially all of our derivative liability positions with our derivative counterparties are supported by letters of credit issued pursuant to our Fifth Amended and Restated Credit Facility or by cash collateral postings.As a result of the consensus in EITF Issue No. 08-5, we no longer can consider the letters of credit as credit enhancements in our valuation of our derivative liabilities beginning in 2009.Based on our net risk management asset position as of January 1, 2009 and March 31, 2009, we did not have significant letters of credit posted in support of our derivative liabilities.Accordingly, our adoption ofEITF Issue No. 08-5 did not result in a material effect on our unaudited condensed consolidated financial statements in the first quarter 2009. On January 1, 2009, we adopted SFAS No. 157 for nonfinancial assets and liabilities measured at fair value on a nonrecurring basis, which had been deferred under FSP SFAS No. 157-2.The following table sets forth by level within the fair value hierarchy our fair value measurements with respect to nonfinancial assets and liabilities that are measured at fair value on a nonrecurring basis as of March 31, 2009.These assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Our assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. 19 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Fair Value Measurements as of March 31, 2009 Level 1 Level 2 Level 3 Total Total Losses (in millions) Assets: Goodwill $ — $ — $ — $ — $ (433 ) Assets held and used — — 58 58 $ (5 ) Total $ — $ — $ 58 $ 58 $ (438 ) In accordance with the provisions of SFAS No. 142, during the first quarter 2009, goodwill with a carrying amount of $433 million was written down to its implied fair value of zero, resulting in an impairment charge of $433 million, which is included in Goodwill impairment on our unaudited condensed consolidated statements of operations.Please read Note 6—Impairment Chargeand Note 9—Goodwill for further discussion and disclosures addressing the description of the inputs and information used to develop the inputs as well as the valuation techniques used to measure the goodwill impairment. In accordance with the provisions of SFAS No. 144, during the first quarter 2009, long-lived assets held and used with a carrying amount of $63 million were written down to their fair value of $58 million, resulting in an impairment charge of $5 million, which is included in Impairment and other charges on our unaudited condensed consolidated statements of operations.Please read Note 6—Impairment Charge for further discussion. Note 6—Impairment Charge During the first quarter 2009, we performed a goodwill impairment test due to changes in market conditions that would more likely than not reduce the fair values of our GEN-MW, GEN-WE and GEN-NE reporting units below their carrying amounts.Please read Note 9—Goodwill for further discussion.This decline in value also triggered testing of the recoverability of our long-lived assets under SFAS No. 144.In accordance with SFAS No. 144, we performed an impairment analysis and recorded a pre-tax impairment charge of $5 million ($3 million after tax).This charge, which relates to the Bluegrass power generation facility, is included in Loss from discontinued operations in our unaudited condensed consolidated statements of operations.We determined the fair value of the Bluegrass facility using assumptions that reflect our best estimate of third party market participants’ considerations in accordance with SFAS No. Note 7—Accumulated Other Comprehensive Loss Accumulated other comprehensive loss, net of tax, is included in Dynegy’s and DHI’s stockholders’ equity on our unaudited condensed consolidated balance sheets as follows: March 31, 2009 December 31, 2008 (in millions) Cash flow hedging activities, net $ (122 ) $ (125 ) Unrecognized prior service cost and actuarial loss (67 ) (66 ) Accumulated other comprehensive loss—unconsolidated investments (23 ) (24 ) Accumulated other comprehensive loss, net of tax $ (212 ) $ (215 ) Note 8—Variable Interest Entities Hydroelectric Generation Facilities.On January 31, 2005, Dynegy completed the acquisition of ExRes, the parent company of Sithe Energies, Inc. and Independence.ExRes also owns through its subsidiaries four hydroelectric generation facilities in Pennsylvania.The entities owning these facilities meet the definition of VIEs.In accordance with the purchase agreement, Exelon Corporation (“Exelon”) has the sole and exclusive right to direct our efforts to decommission, sell, or otherwise dispose of the hydroelectric facilities owned through the VIEs. Exelon is obligated to reimburse ExRes for all costs, liabilities, and obligations of the entities owning these facilities, and to indemnify ExRes with respect to the past and present assets and operations of the entities.As a result, we are not the primary beneficiary of the entities and have not consolidated them in accordance with the provisions of FIN No. 46(R), “Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51” (“FIN No. 46(R)”).There was no material change during the three months ended March 31, 2009.Please see Note 12—Variable Interest Entities—Hydroelectric Generation Facilities in our Form 10-K for discussion of these entities. 20 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 PPEA Holding Company LLC.We own an approximate 37 percent interest in PPEA Holding Company LLC (“PPEA Holding”) which, through its wholly-owned subsidiary,Plum Point Energy Associates, LLC (“PPEA”) owns an approximate 57 percent undivided interest in a 665 MW coal fired power generation facility (the “Plum Point Project”), which is under construction in Mississippi County, Arkansas.Our net investment in PPEA Holding at March 31, 2009 was a liability of approximately $105 million.Our unaudited condensed consolidated balance sheet included $530 million of plant construction in progress at March 31, 2009 that is collateral for the Plum Point Project debt.As of March 31, 2009, we have posted a $15 million letter of credit to support our contingent equity contribution to the Plum Point Project.Please see Note 15—Debt—Plum Point Credit Agreement Facility in our Form 10-K for discussion of Plum Point’s borrowings.PPEA Holding meets the definition of a VIE, and we have determined we are the primary beneficiary of this entity.As such, we have consolidated it in accordance with the provisions of FIN No. 46(R).Please see Note 12—Variable Interest Entities—PPEA Holding Company LLC in our Form 10-K for further discussion. Summarized aggregate financial information for PPEA Holding , included in our unaudited condensed consolidated financial statements, is included below: March 31, 2009 December 31, 2008 (in millions) Current assets $ 1 $ 1 Property, plant and equipment, net 533 507 Intangible asset 193 193 Other non-current asset 27 29 Total assets 754 730 Current liabilities 22 19 Long-term debt 642 615 Non-current liabilities 199 244 Noncontrolling interest (4 ) (30 ) Operating loss (2 ) (1 ) Net loss (1 ) (3 ) DLS Power Holdings and DLS Power Development.In December 2008, Dynegy executed an agreement with LS Associates to dissolve DLS Power Holdings and DLS Power Development effective January 1, 2009.Under the terms of the dissolution, Dynegy acquired exclusive rights, ownership and developmental control of substantially all repowering or expansion opportunities related to its existing portfolio of operating assets.In the first quarter 2009, Dynegy subsequently contributed these assets to DHI.LS Associates received approximately $19 million in cash from Dynegy on January 2, 2009, and acquired full ownership and developmental rights associated with various “greenfield” power generation and transmission development projects not related to Dynegy’s existing operating portfolio of assets. 21 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended March 31, 2009 and 2008 Sandy
